DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The response to Ex Parte Quayle Action filed on April 28th, 2022 has been acknowledged.  By this amendment, claims 5, 6, 10, 15, 16, 19, and 21 have been amended.  Accordingly, claims 1-25 are pending in the present application in which claim 25 has been withdrawn from further consideration as being drawn to non-elected invention.  Applicant’s amendment to claims 5, 6, 10, 15, 16, 19, and 21 had obviated the claim objections indicated in the previous office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
New Title: Method for fabricating a semiconductor device including self-aligned top via formation at line ends.
In the claims:
This application is in condition for allowance except for the presence of claim 25 directed to non-elected invention without traverse. Accordingly, claim 25 have been cancelled.
Please cancel claim 25.
Allowable Subject Matter
Claims 1-24 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration of Applicant’s response filed on April 28th, 2022 (see Applicant’s remarks on page 14, line 2 to page 15, line 8), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “recessing a first odd hardmask and a first even hardmask to form recessed odd and even hardmasks, wherein the recessed odd and even hardmasks each have a top surface below a top surface of an adjacent replacement layer", as recited in independent claim 1, “recessing a first odd hardmask and a first even hardmask to form recessed odd and even hardmasks, wherein the recessed odd and even hardmasks each have a top surface below a top surface of an adjacent replacement layer”, as recited in independent claim 13, “replacing the first dielectric layers with respective replacement layers”, as recited in independent claim 19, and “forming a first sacrificial layer within the first cut region and a second sacrificial layer within the second cut region, replacing the first dielectric layers with respective replacement layers, removing the first and second sacrificial layers to form openings between the self-aligned top vias, forming second dielectric layers in the openings; and replacement the replacement layers with third dielectric layers”, as recited in independent claim 24.
Claims 2-12, 14-18, and 20-23 also allowed as being directly or indirectly dependent of the allowed independent base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892